    Case: 1:17-md-02804-DAP Doc #: 2757 Filed: 10/09/19 1 of 4. PageID #: 422737



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

    IN RE NATIONAL PRESCRIPTION                          Case No. 17-md-2804
    OPIATE LITIGATION                                    Judge Dan Aaron Polster

    This document relates to:
    The County of Cuyahoga v. Purdue
    Pharma L.P., et al., Case No. 17-OP-45004

    The County of Summit, Ohio, et al. v.
    Purdue Pharma L.P. et al.,
    Case No. 18-OP-45090



                  REQUEST FOR PROCEEDINGS TO BE ON THE RECORD

          On behalf of the defendants listed below, 1 the undersigned counsel respectfully request that

the meeting to discuss juror questionnaires and for-cause challenges, currently set for October 11,

2019 at 12:00 p.m. Eastern Time, and all other proceedings concerning jury selection (including

any in-chambers questioning of prospective jurors) be held on the record with a court reporter

present. See 28 U.S.C. § 753(b)(3) (“Proceedings to be recorded under this section include . . .

such other proceedings as . . . may be requested by any party to the proceeding.”)


Dated: October 9, 2019




1
 AmerisourceBergen Drug Corporation, Cardinal Health, Inc., Henry Schein, Inc., McKesson Corporation,
Cephalon, Inc., Teva Pharmaceuticals USA, Inc., Actavis LLC, and Walgreen Co.
Case: 1:17-md-02804-DAP Doc #: 2757 Filed: 10/09/19 2 of 4. PageID #: 422738



Respectfully Submitted,


 /s/ Steven A. Reed                               /s/ Enu Mainigi
Eric W. Sitarchuk                                Enu Mainigi
Steven A. Reed                                   WILLIAMS & CONNOLLY LLP
Harvey Bartle                                    725 Twelfth Street, N.W.
Rebecca J. Hillyer                               Washington, D.C. 20005
MORGAN, LEWIS & BOCKIUS LLP                      Telephone: (202) 434-5000
1701 Market St.                                  Facsimile: (202) 434-5029
Philadelphia, PA 19103-2921                      emainigi@wc.com
Tel: (215) 963-5000
Fax: (215) 963-5001                              Counsel for Cardinal Health, Inc
eric.sitarchuk@morganlewis.com
steven.reed@morganlewis.com
harvey.bartle@morganlewis.com
rebecca.hillyer@morganlewis.com

Nancy L. Patterson
MORGAN, LEWIS & BOCKIUS LLP
1000 Louisiana Street, Suite 4000
Houston, TX 77002-5005
Tel: (713) 890-5195
Fax: (713) 890-5001
nancy.patterson@morganlewis.com

Wendy West Feinstein
MORGAN, LEWIS & BOCKIUS LLP
One Oxford Centre, Thirty-Second Floor
Pittsburgh, PA 15219-6401
Tel: (412) 560-7455
Fax: (412) 560-7001
wendy.feinstein@morganlewis.com

Brian M. Ercole
MORGAN, LEWIS & BOCKIUS LLP
200 S. Biscayne Blvd., Suite 5300
Miami, FL 33131-2339
Tel: (305) 415-3000
Fax: (305) 415-3001
brian.ercole@morganlewis.com

Counsel for Cephalon, Inc., Teva
Pharmaceuticals USA, Inc., and Actavis LLC




                                             2
Case: 1:17-md-02804-DAP Doc #: 2757 Filed: 10/09/19 3 of 4. PageID #: 422739




 /s/ Geoffrey E. Hobart                   /s/ John P. McDonald
Geoffrey E. Hobart                       John P. McDonald
COVINGTON & BURLING LLP                  LOCKE LORD LLP
One CityCenter                           2200 Ross Avenue
850 Tenth Street, N.W.                   Suite 2800
Washington, D.C. 20001-4956              Dallas, TX 75201
Telephone: (202) 662-5281                Telephone: (214) 740-8445
Facsimile: (202) 662-6291                Facsimile: (214) 756-8110
ghobart@cov.com                          jpmcdonald@lockelord.com

Counsel for McKesson Corporation         Counsel for Henry Schein, Inc.


 /s/ Robert A. Nichols                    /s/ Kaspar Stoffelmayer
Robert A. Nichols                        Kaspar Stoffelmayr
Shannon E. McClure                       Brian C. Swanson
REED SMITH LLP                           Katherine M. Swift
Three Logan Square                       Matthew W. Brewer
1717 Arch Street, Suite 3100             BARTLIT BECK LLP
Philadelphia, PA 19103                   54 West Hubbard Street
Telephone: (215) 851-8100                Chicago, IL 60654
Facsimile: (215) 851-1420                Tel: (312) 494-4400
smcclure@reedsmith.com                   Fax: (312) 494-4440
                                         kaspar.stoffelmayr@bartlitbeck.com
Counsel for AmerisourceBergen Drug       brian.swanson@bartlitbeck.com
Corporation                              kate.swift@bartlitbeck.com
                                         matthew.brewer@bartlitbeck.com

                                         Alex J. Harris
                                         BARTLIT BECK LLP
                                         1801 Wewatta Street, Suite 1200
                                         Denver, CO 80202
                                         Tel: (303) 592-3100
                                         Fax: (303) 592-3140
                                         alex.harris@bartlitbeck.com

                                         Counsel for Walgreen Co.




                                     3
  Case: 1:17-md-02804-DAP Doc #: 2757 Filed: 10/09/19 4 of 4. PageID #: 422740



                                 CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served on

October 9, 2019 via electronic transfer to all counsel of record, consistent with the Court’s order.



                                               /s/ Geoffrey E. Hobart




                                                 4
